 

+

Case 2:19-cr-20310-SFC-MKM ECF No. 27 filed 05/16/19 PagelD.67 Page 1 of 10 \0

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF MICHIGAN
SOUTHERN DIVISION

Case:2:19-cr-20310

Judge: Cox, Sean F.
UNITED STATES OF AMERICA, MJ: Majzoub, Mona K.

Filed: 05-16-2019 At 03:55 PM
. SEALED MATTER (af)

 

Plaintiff,
vs.
Violations: 18 U.S.C. § 922(g)(1)
18 U.S.C. § 924(c)
18 U.S.C. § 924(0)
D-1 KEVIN KESHAWN YOUNG, 18 U.S.C. § 1114
a/k/a “Gucci,”
a/k/a “Kevin Kelvin,”
D-2 AARON MARQUIS SHOOKS,
a/k/a “Boogey,”
D-3 JOSEPH ALEXANDER ELLINGTON,
a/k/a “Sleaz,”
a/k/a “Joe Sleaz,”
Defendants.
/
INDICTMENT
THE GRAND JURY CHARGES:
GENERAL ALLEGATIONS

 

l. At all times material to this indictment, OES 187 Head Hunters (hereinafter
referred to as “OES”), was a Criminal street gang, which existed geographically and
territorially alongside, and in some instances, in a hostile co-existence with other

street gangs within the City of Detroit, Michigan.

 
Case 2:19-cr-20310-SFC-MKM ECF No. 27 filed 05/16/19 PagelD.68 Page 2 of 10

2. At all times material to this indictment, OES operated on the East Side of
Detroit.

3. At all times material to this indictment, the letters OES stood for “Out
Eliminating Suckers/Suckas.” “187” refers to California Penal Code Section 187(a),
which defines the crime of murder.

4. At all times material to this indictment, OES was in a feud or “beef,” that is:
a state of periodic armed conflict, with one or more rival criminal street gangs
operating on the East Side of Detroit. “Block Squad” was one of those rival criminal
street gangs.

5. At all times material to this indictment, the defendants, KEVIN KESHAWN
YOUNG, AARON MARQUIS SHOOKS, JOSEPH ALEXANDER
ELLINGTON, and other individuals known and unknown to the Grand Jury were
members or associates of OES.

6. At various times material to this indictment, members of OES, including the
defendants, utilized social media such as Facebook, to communicate with others
within OES, and to the outside world. At various times, members of OES, including
defendants KEVIN KESHAWN YOUNG, AARON MARQUISK SHOOKS,
JOSEPH ALEXANDER ELLINGTON, and others, displayed on Facebook,

photographic images of themselves: (1) in possession of firearms; (2) in possession
 

Case 2:19-cr-20310-SFC-MKM ECF No. 27 filed 05/16/19 PagelD.69 Page 3 of 10

of large amounts of currency; (3) making gang hand signs; and (4) showing
affiliation to and promotion of OES.

7. At various times material to this indictment, including the period of 2015 to
the date of this indictment, members of OES, including the defendants, engaged in
armed conflict with rival gangs. Such conflict featured the discharge of firearms,
and exchange of gunfire (commonly referred to as “shootouts”) on the streets of
Detroit. The shootouts were often conducted from moving vehicles in residential
neighborhoods.

8. At various times material to this indictment, members of OES, including the
defendants, maintained firearms at various locations.

9. At various times material to this indictment, members of OES, including the
defendants, concealed and disposed of firearms in order to hinder or avoid seizure
and apprehension by law enforcement.

10. On March 25, 2019, AARON SHOOKS and another individual (“Person 1”)
purchased a firearm, that is: a Walther, Model PK380, caliber .380 pistol, SN:
WB121065, pink and black in color, from Action Impact in Eastpointe, Michigan.
11. On April 15, 2019, between approximately 1:30 p.m. and 2:00 p.m., defendant
AARON MARQUIS SHOOKS, and two other individuals known to the Grand J ury,
were involved in a physical altercation with a rival gang member at a FedEx office

on Moross Street in Detroit, Michigan.

 
 

Case 2:19-cr-20310-SFC-MKM ECF No. 27 filed 05/16/19 PagelD.70 Page 4 of 10

12. On April 15, 2019, between approximately 1:30 p.m. and 2:00 p.m., defendant
AARON MARQUIS SHOOKS, Person 1, and two other individuals known to the
Grand Jury, were involved in a shootout outside the FedEx office with rival gang
members (“Shooting No. 1”), while driving a motor vehicle (Car A). This is the
same vehicle that SHOOKS was driving when he and Person 1 purchased the pink
and black firearm referenced above. As a result of that exchange of gunfire, Person
1 suffered a minor wound to her head.

13. On April 15, 2019, two (2) Special Agents of the Bureau of Alcohol, Tobacco,
Firearms and Explosives, were conducting surveillance and other investigative
activities — in an unmarked motor vehicle — as part of an unrelated federal criminal
investigation, on the East Side of Detroit, Michigan.

14. On April 15, 2019, between approximately 1:45 p.m. and 2:00 p.m., JOSEPH
ALEXANDER ELLINGTON, at a residence on Rossiter Street, in Detroit,
Michigan, was in receipt of, and obtained possession of a Walther, Model PK3 80,
caliber .380 pistol, SN: WB074175, black in color.

15. On April 15, 2019, between approximately 1:45 p.m. and 2:00 p.m., defendant
KEVIN KESHAWN YOUNG, in the company of and in the same vehicle (Car A)
with, AARON MARQUIS SHOOKS, Person 1, JOSEPH ALEXANDER
ELLINGTON and two other individuals known to the Grand Jury, fired

approximately eleven (11) rounds from a semi-automatic 9mm handgun, of

 
 

Case 2:19-cr-20310-SFC-MKM ECF No. 27 filed 05/16/19 PagelD.71 Page 5 of 10

unknown make, at the two (2) Special Agents of the Special Agents of the Bureau
of Alcohol, Tobacco, Firearms and Explosives, referenced in paragraph 11
(“Shooting No. 2”).

16. During both Shooting No. | and Shooting No. 2, Person 1 was carrying a
firearm, specifically, a Walther, Model PK380, caliber .380 pistol, SN: WB121065,
pink and black in color. Said firearm was discharged during Shooting No. 1, and
remained in her possession and loaded during Shooting No. 2.

COUNT ONE

D-1 KEVIN KESHAWN YOUNG
D-2 AARON MARQUIS SHOOKS

(18 U.S.C. §§1114 and 2 - ATTEMPTED MURDER OF A FEDERAL OFFICER, AIDING
AND ABETTING)

l. The allegations contained in the General Allegations are incorporated herein,
2. On or about April 15, 2019, in Detroit, Michigan, in the Eastern District of
Michigan, the defendants, KEVIN KESHAWN YOUNG and AARON MARQUIS
SHOOKS, aided and abetted by each other, did unlawfully attempt to kill two (2)
Officers and Employees of the United States, to wit: Special Agents of the Bureau
of Alcohol, Tobacco, Firearms and Explosives, while engaged in the performance
of their official duties, in violation of Title 18, United States Code, Sections 1114

and 2.

 
 

Case 2:19-cr-20310-SFC-MKM ECF No. 27 filed 05/16/19 PagelD.72 Page 6 of 10

COUNT TWO

D-1 KEVIN KESHAWN YOUNG
D-2 AARON MARQUIS SHOOKS

(18 U.S.C. §924(0) - CONSPIRACY TO USE AND CARRY FIREARMS DURING, AND IN
RELATION TO, A CRIME OF VIOLENCE)

1. The allegations contained in the General Allegations are incorporated herein.
2. From a date unknown, the exact date being unknown to the Grand Jury, and
continuing through the date of this Indictment, in Detroit, Michigan, in the Eastern
District of Michigan, the defendants, KEVIN KESHAWN YOUNG, AARON
MARQUIS SHOOKS, and others both known and unknown to the Grand Jury, did
unlawfully, willfully, and knowingly combine, conspire, confederate, and agree
among themselves and others to commit an offense, that is: Use and Carry of a
Firearm During and In Relation to a Crime of Violence, in violation of Title 18,
United States Code, Section 924(c)(1)(A)(iii) (as more particularly described in
Count Three of this Indictment).
All in violation of Title 18, United States Code, Section 924(o).
COUNT THREE

D-1 KEVIN KESHAWN YOUNG
D-2 AARON MARQUIS SHOOKS

(18 U.S.C. §§924(c) and 2 - USE AND CARRY OF A FIREARM DURING, AND IN
RELATION TO, A CRIME OF VIOLENCE)

I. The allegations contained in the General Allegations are incorporated herein.

 

 
Case 2:19-cr-20310-SFC-MKM ECF No. 27 filed 05/16/19 PagelD.73 Page 7 of 10

2. The allegations contained in Count Two are realleged and incorporated herein.
3. On or about April 15, 2019, in Detroit, Michigan, in the Eastern District of
Michigan, the defendants, KEVIN KESHAWN YOUNG and AARON MARQUIS
SHOOKS, aided and abetted by each other, did (1) knowingly discharge, carry and
use a firearm, that is, a 9mm pistol, of an unknown make; and (2) knowingly carry
and use a firearm, specifically, a Walther, Model PK380, caliber .380 pistol, SN:
WB121065, pink and black in color, during and in relation to a crime of violence for
which the defendants may be prosecuted in a court of the United States, that is:
Attempted Murder of a Federal Officer (as more particularly described in Count One
of this Indictment); in violation of Title 18, United States Code, Sections
924(c)(1)(A)(Gii) and 2; and Pinkerton v. United States, 328 U.S. 640, 647-48
(1946).
COUNT FOUR
D-1 KEVIN KESHAWN YOUNG
(18 U.S.C. §922(g)(1) - FELON IN POSSESSION OF A FIREARM)

On or about April 15, 2019, in Detroit, Michigan, in the Eastern District of
Michigan, the defendant, KEVIN KESHAWN YOUNG, possessed: (1) a firearm
that had been shipped and transported in interstate and foreign commerce, that is, a
9 mm pistol, of an unknown make; and (2) ammunition that had been shipped and

transported in interstate and foreign commerce, that is, 9mm ammunition produced
 

Case 2:19-cr-20310-SFC-MKM ECF No. 27 filed 05/16/19 PagelD.74 Page 8 of 10

by Hornady Manufacturing, after having been convicted of a crime punishable by
imprisonment for a term exceeding one year, and did so knowingly, all in violation
of Title 18 United States Code, Section 922(g)(1).
COUNT FIVE
enh
D-8 JOSEPH ALEXANDER ELLINGTON
(18 U.S.C. §922(g)(1) - FELON IN POSSESSION OF A FIREARM)

On or about April 15, 2019, in Detroit, Michigan, in the Eastern District of
Michigan, the defendant, JOSEPH ALEXANDER ELLINGTON, possessed: (i)a
firearm that had been shipped and transported in interstate and foreign commerce,
that is, a Walther, Model PK380, caliber .380 pistol, SN: WB074175, black in color;
and (2) assorted ammunition that had been shipped and transported in interstate and
foreign commerce, after having been convicted of a crime punishable by
imprisonment for a term exceeding one year, and did so knowingly, all in violation
of Title 18 United States Code, Section 922(g)(1).

FORFEITURE ALLEGATION

The allegations contained in Counts One through and Five of this Indictment
are hereby incorporated by reference for the purpose of alleging forfeiture pursuant
to Title 18, United States Code, Section 924(d), together with Title 28, United States

Code, Section 2461(c).

_ Upon conviction of one or all of the offenses alleged in Counts One through

 
 

Case 2:19-cr-20310-SFC-MKM ECF No. 27 filed 05/16/19 PagelD.75 Page 9 of 10

Five of this Indictment, Defendants KEVIN KESHAWN YOUNG and AARON
MARQUIS SHOOKS, shall forfeit to the United States, pursuant to Title 18, United
States Code, Section 924(d) and Title 28, United States Code, Section 2461(c), any

firearm(s) involved in or used in the knowing commission of the offense(s).

THIS IS A TRUE BILL.

s/ Grand Jury Foreperon
Grand Jury Foreperson

MATTHEW SCHNEIDER
United States Attorney

 

 

s/ Eric M. Straus s/ Robert Moran

Eric M. Straus Robert Moran

Chief, Violent & Organized Crime Unit Assistant United States Attorney
Assistant United States Attorney 211 West Fort Street, Suite 2001
211 West Fort Street, Suite 2001 Detroit, MI 48226

Detroit, MI 48226 Robert.Moran@usdoj.gov

s/ Alyse Wu

Alyse Wu

Assistant United States Attorney
211 West Fort Street, Suite 2001
Detroit, MI 48226
Alyse.Wu@usdoj.gov

Dated: May 16, 2019

 
Case 2:19-cr-20310-SFC-MKM ECF No. 27 filed 05/16/19 PagelD.76 Page 10 of 10

Case:2:19-cr-20310
Judge: Cox, Sean F.

 

United States District Court imi MJ: Majzoub, Mona K.
Eastern District of Michigan Criminal Case Cover Seat 05-16-2019 At 03:55 PM
ALED MATTER (af)

 

 

NOTE: It is the responsibility of the Assistant U.S. Attorney signing this form to complete it accurately in all respects.

 

 

| Companion Case Number:

 

This may be a companion case based upon LCrR 57.10 (b)(4)': Judge Assigned:

Llves No AUSA’s Initials: 7

Case Title: USA v. Kevin Keshawn Young et al.

 

 

 

 

County where offense occurred : Wayne

 

Check One:  ([X|Felony [_]Misdemeanor -  L]Petty
) Indictment/ Information --- no prior complaint.
¥_Indictment/ Information --- based upon prior complaint [Case number: 19-mj-30230 ]
indictment/ information --- based upon LCrR 57.10 (d) [Complete Superseding section below].

 

 

Superseding to Case No: Judge:

5

 

 

[_]Corrects errors; no additional charges or defendants.
[_]Involves, for plea purposes, different charges or adds counts.
[|_}Embraces same subject matter but adds the additional defendants or charges below:

Defendant name Charges Prior Complaint (if applicable)

 

Please take notice that the below listed Assistant Upi
the above captioned case.

d States Attorneyis the attorney of record far

   

  

May 16, 2019

Date Eric Straus
Assistant United States Attorney
211 W. Fort Street, Suite 2001
Detroit, Ml 48226-3277
Phone: 313-226-9648
Fax: 313-226-5464

E-Mail address: Eric.Straus@usdoj.gov
Attorney Bar #; P38266

1 Companion cases are matters in which it appears that-(1) substantially similar evidence will be offered at trial, or (2) the same
or related parties are present, and the cases arise out of the same transaction or occurrence. Cases may be companion cases
aven though one of them may have already been terminated.

 
